Citation Nr: 1740295	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for erosive esophagitis/Barrett's esophagitis.

3.  Entitlement to a temporary total rating (T/TR) under 38 C.F.R. § 4.29 on the basis of a period of hospitalization in excess of 21 days for esophagitis or under 38 C.F.R. § 4.30 on the basis of that service-connected condition requiring convalescence.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 2011, June 2012, November 2015, and May 2016 by the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2015, the Board remanded the matters of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU for additional development.

In December 2015, the Board denied that Veteran's claims of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a March 2017 Memorandum Decision, the Court determined that the December 2015 Board decision should be partially vacated and remanded to the Board for further consideration the appeals of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU consistent with the memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the issue of entitlement to a TDIU is on appeal as part and parcel of the Veteran's pending claim for a higher rating for his service-connected PTSD that originated in June 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Currently, the Veteran's total combined rating for his service-connected disabilities is 10 percent from June 20, 2006; 40 percent from August, 28, 2006; 60 percent from June 30, 2010; and 70 percent from May 2, 2012.  38 C.F.R. §§ 4.16, 4.25.  The Veteran and his attorney have asserted he stopped working full time in 1990 as a music instructor due to his service-connected disabilities.

Pursuant to the Court's March 2017 Memorandum Decision and based on the cumulative evidence of record, to include the disparate findings in VA examination reports dated from 2010 to 2016 as well as the June 2017 private vocational assessment, the Board finds that a VA examination addressing the effects of the Veteran's service-connected disabilities, alone or in aggregate, on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience during the time period from June 2010 to the present is necessary to effectively adjudicate the TDIU claim on appeal.  As such, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the current higher rating appeals for his service-connected esophagitis and PTSD to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from the Providence VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to May 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, regarding the T/TR claim on appeal, the record contains only a few isolated treatment notes dated in September 2015 from Westerly Hospital, the private facility where the Veteran underwent surgery for his service-connected esophagitis with Dr. C.  All identified private treatment records dated from September 2015 to the present should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records pertaining to the Veteran's service-connected disabilities from Providence VAMC for the time period from May 2017 to the present and associate them with the record.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from Westerly Hospital and Dr. C. dated from September 2015 to the present.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his service-connected esophagitis.

3.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time period from June 2010 to the present.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities during the time period from June 2010 to the present.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time period from June 2010 to the present.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2016).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with the June 2017 private vocational assessment and VA examination findings dated from 2010 to 2016 of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the September 2015 supplemental statement of the case and May 2017 statement of the case as well as consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

